                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

 ANDREW GRESSET                                              CIVIL ACTION

 VERSUS                                                       NO. 17-16628

 CITY OF NEW ORLEANS, ET AL.                              SECTION “R” (2)



                        ORDER AND REASONS

     Before the Court are plaintiff Andrew Gressett’s motions to: (1) alter or

amend the Court’s judgment dismissing his claims and denying leave to

amend his complaint, and (2) set aside the Magistrate Judge’s order denying

plaintiff’s request for subpoenas. Because Gressett has failed to establish

either a manifest error or present newly discovered evidence, the Court

denies his motion to alter or amend the judgment. Because the Magistrate

Judge’s order was not clearly erroneous or contrary to law, the Court denies

his motion to set aside the Magistrate Judge’s order.


I.   BACKGROUND

     This case arises out of alleged constitutional violations by a New

Orleans Police Department (NOPD) officer.         Plaintiff alleges that, on

November 11, 2016, an unidentified NOPD officer made “anti-Trump” and

“pro-Black” statements, including that, “[a]nyone that voted for Donald
Trump is a racist,” at a Waffle House in New Orleans. 1 Plaintiff further

alleges that, on December 14, 2016, he was leaving the same Waffle House in

New Orleans when he noticed the same unidentified officer “lying in wait”

outside of the restaurant, standing between plaintiff and his vehicle.2 The

unidentified officer was allegedly standing with one hand on his holstered

revolver and the other on his holstered Taser.3 Plaintiff alleges that he

stepped aside in an attempt to avoid the officer, but that the officer stepped

into his path and said, “[y]ou’re still being an [a]sshole.”4 Plaintiff alleges he

felt threatened and detained by the officer, but proceeded to his vehicle

without issue.5

      Plaintiff brought suit against the City of New Orleans, the unidentified

officer, and other unidentified law enforcement officers on December 11,

2017.6 The complaint asserts claims for violations of “federal civil rights

statutes” and for negligence.7 On March 26, 2018, the City moved to dismiss

the complaint under Federal Rules of Civil Procedure 12(b)(1), 12(b)(5), and




1     R. Doc. 1 at 4-5.
2     Id. at 5.
3     Id.
4     Id.
5     Id.
6     R. Doc. 1.
7     Id. at 2, 8-11.
                                        2
12(b)(6).8 Before responding to the City’s motion to dismiss, plaintiff sought

leave to amend his complaint. 9 The Magistrate Judge denied this motion on

May 2, 2018. 10 On August 1, 2018, the Court granted the City’s motion to

dismiss and affirmed the Magistrate Judge’s decision denying leave to

amend. 11 It therefore dismissed plaintiff’s complaint with prejudice. 12

      On August 24, 2018, plaintiff filed a motion seeking issuance of a

subpoena, which the Magistrate Judge denied because plaintiff’s case had

already been dismissed.13 Plaintiff now seeks review of the Magistrate

Judge’s denial of the subpoena, 14 and he also seeks review under Federal

Rule of Civil Procedure 59 of the Court’s order dismissing his case and

denying leave to amend. 15 The City opposes the motions. 16




8     R. Doc. 7.
9     R. Doc. 12.
10    R. Doc. 20.
11    R. Doc. 33.
12    R. Doc. 34.
13    R. Doc. 35; R. Doc. 39.
14    R. Doc. 40.
15    R. Doc. 36; R. Doc. 37.
16    R. Doc. 42.
                                       3
II.   DISCUSSION

      A.    Motion to Alter or Amend the Judgment

      Motions seeking review of a previous order disposing of the case are

treated as Rule 59(e) motions to alter or amend the judgment. See Ford

Motor Credit Co. v. Bright, 34 F.3d 322, 324 (5th Cir. 1994). A district court

has considerable discretion to grant or deny a motion under Federal Rule of

Civil Procedure 59(e). See Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350,

355 (5th Cir. 1993). The Court must “strike the proper balance between two

competing imperatives: (1) finality, and (2) the need to render just decisions

on the basis of all the facts.”        Id.   Reconsideration, however, “is an

extraordinary remedy that should be used sparingly.”              Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004); see also Fields v. Pool

Offshore, Inc., No. 97-3170, 1998 WL 43217, at *2 (E.D. La. Feb. 3, 1998),

aff’d, 182 F.3d 353 (5th Cir. 1999).

      To succeed on a Rule 59(e) motion, therefore, a party must “clearly

establish either a manifest error of law or fact or must present newly

discovered evidence.” Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005).

Rule 59(e) motions are “not the proper vehicle for rehashing evidence, legal

theories, or arguments that could have been offered or raised before the entry

of judgment.” Templet, 367 F.3d at 478-79. “A motion to reconsider based


                                         4
on an alleged discovery of new evidence should be granted only if (1) the facts

discovered are of such a nature that they would probably change the

outcome; (2) the facts alleged are actually newly discovered and could not

have been discovered earlier by proper diligence; and (3) the facts are not

merely cumulative or impeaching.” Ferraro v. Liberty Mut. Fire Ins. Co.,

796 F.3d 529, 534 (5th Cir. 2015) (quoting Johnson v. Diversicare Afton

Oaks, LLC, 597 F.3d 673, 677 (5th Cir. 2010)).

      The Court has reviewed Gressett’s motions for reconsideration and

finds that they do not demonstrate a manifest error of law or fact, nor do they

present newly discovered evidence. To the contrary, they merely rehash the

legal arguments considered in the Court’s order on the defendants’ motion

to dismiss. The documents he cites as new evidence were either available to

Gressett when he responded to defendants’ motion to dismiss and sought to

amend his complaint, or they contain no information relevant to the

disposition of his claims.     Gressett’s motions for reconsideration are

therefore denied.

      B.    Motion to Set Aside Magistrate Judge’s Order

      A magistrate judge’s ruling on a non-dispositive civil motion may be

appealed to the district court. Fed. R. Civ. P. 72(a). When a timely objection

is raised, the district judge must review the magistrate judge’s ruling and


                                      5
“modify or set aside any part of the order that is clearly erroneous or contrary

to law.” Id. The court reviews the magistrate judge’s “‘factual findings under

a clearly erroneous standard,’ while ‘legal conclusions are reviewed de

novo.’” Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014) (quoting

Alldread v. City of Grenada, 988 F.2d 1425, 1434 (5th Cir. 1993)). A factual

finding is clearly erroneous when “although there is evidence to support it,

the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.”          United States v. U.S.

Gypsum Co., 333 U.S. 364, 395 (1948). A legal conclusion is contrary to law

“when the magistrate fails to apply or misapplies relevant statutes, case law,

or rules of procedure.” Ambrose-Frazier v. Herzing Inc., No. 15-1324, 2016

WL 890406, at *2 (E.D. La. Mar. 9, 2016); Bruce v. Hartford, 21 F. Supp. 3d

590, 594 (E.D. Va. 2014) (“For questions of law there is no practical

difference between review under Rule 72(a)’s contrary to law standard and a

de novo standard.” (internal quotations and modifications omitted)).

      The Magistrate Judge correctly denied plaintiff’s request for a

subpoena because plaintiff’s claims had already been dismissed when he

requested the subpoena. Federal Rule of Civil Procedure 45(a)(2) provides

that “[a] subpoena must issue from the court where the action is pending.”

The Court could not issue plaintiff’s subpoena because his action was not


                                       6
pending when he submitted his request.17 In addition, plaintiff’s request for

the subpoena was futile. The video that plaintiff seeks depicts the Waffle

House incident to which plaintiff refers in his complaint. 18 The plaintiff

already had the opportunity to allege any illegal behavior related to this

incident in his complaint, and the Court took those allegations as true for the

purpose of evaluating defendant’s motion to dismiss. See Lormand v. U.S.

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (courts must “accept all

factual allegations in the complaint as true” when ruling on a motion to

dismiss). Therefore, even if the subpoenaed video depicted the Waffle House

incident exactly as plaintiff describes it, he has still failed to state a claim

against defendants. Because the Court is not authorized to issue a subpoena

in a dismissed case, and because the subpoena would have been futile, the

Court finds no error in the Magistrate’s decision.




17    See R. Doc. 34.
18    R. Doc. 40-1 at 3 (“The Petitioner seeks . . . to obtain via subpoena
and present to the District court the videotapes of the two Waffle House
incidents involving the Petitioner . . . .”).
                                         7
CONCLUSION

 For the foregoing reasons, plaintiff’s motions are DENIED.




   New Orleans, Louisiana, this _____
                                 6th day of February, 2019.


                _____________________
                     SARAH S. VANCE
              UNITED STATES DISTRICT JUDGE




                               8
